Citation Nr: 9930854	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to death pension benefits for the eligible 
children of the veteran.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from March 1943 to March 
1946.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
for additional development, to include obtaining from the 
Social Security Administration (SSA), in writing, the date 
that SSA checks were first issued to, or on behalf of, the 
appellant and each of her eligible children, to include the 
amount of each check; and, if the benefit sought on appeal 
was not granted to the appellant's satisfaction, scheduling 
her for a hearing at the RO before a traveling member of the 
Board.  The RO was also directed to adjudicate the accrued 
benefits issue previously deferred.  VA notified the 
appellant in May 1998 that her claim for accrued benefits was 
denied.  To date, the appellant has not expressed 
disagreement with this denial.  Therefore, the issue of 
entitlement to accrued benefits is not currently before the 
Board.

A letter was sent from VA to SSA in November 1998 requesting 
the information noted by the Board.  According to a letter 
received by VA from SSA in December 1998, the appellant had 
never filed a claim for SSA disability or Supplemental 
Security Income disability benefits, although she receives 
benefits as a young widow with a child under age 16 in her 
care who is receiving benefits on the record of the veteran.  
It was noted in a January 1999 VA Report of Contact that, 
according to information received over the telephone from 
SSA, the appellant and her children began receiving benefits 
in September 1993, which were converted to survivor benefits 
in March 1994, that three children received benefits until 
September 1996, and that the benefits received were $592 a 
month.

The Board notes that the information received from SSA was 
not in writing and that the appellant has not been scheduled 
for a hearing at the RO before a traveling member of the 
Board.

In light of the above and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

1. The RO should again request SSA to 
specify in writing when SSA checks 
were first issued to, or on behalf of, 
the appellant and each of her eligible 
children; the amount of each check 
should also be provided.

2. Thereafter, the RO should undertake 
any other indicated development and 
should then readjudicate the issue of 
entitlement to death pension benefits 
for all eligible children of the 
veteran.  

3. If the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement and provide the 
appellant with an appropriate 
opportunity to respond.  

4. Unless the benefit sought on appeal 
has been granted to the appellant's 
satisfaction, she should be scheduled 
for a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



